Appeal from a judgment of the County Court of Sullivan County (Hanofee, J.), rendered August 3, 1989, convicting defendant upon his plea of guilty of the crimes of robbery in the third degree and assault in the second degree.We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Consequently, the judgment should be affirmed and counsel’s application for leave to withdraw granted (see, Anders v California, 386 US 738; People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).